                         Case 20-50017-btb                           Doc 12       Entered 01/21/20 14:39:49                  Page 1 of 22




 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-50017
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 21, 2020                        X /s/ RICHARD G. TAYLOR
                                                                       Signature of individual signing on behalf of debtor

                                                                       RICHARD G. TAYLOR
                                                                       Printed name


                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                              Case 20-50017-btb                                 Doc 12                Entered 01/21/20 14:39:49                                           Page 2 of 22

 Fill in this information to identify the case:

 Debtor name            AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               20-50017
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           191,377.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           191,377.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           961,332.26


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             961,332.26




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12     Entered 01/21/20 14:39:49                 Page 3 of 22

 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-50017
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of
                                                                                                                                           debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                 Last 4 digits of account
                                                                                                                number


           3.1.     NEVADA STATE BANK                                           CHECKING                                                                         $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                               $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 9,883.00   -                                0.00 = ....                             $9,883.00
                                              face amount                           doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12      Entered 01/21/20 14:39:49                   Page 4 of 22

 Debtor         AFFORDABLE PATIOS & SUNROOMS                                                          Case number (If known) 20-50017
                Name


           11a. 90 days old or less:                                 15,652.00   -                                   0.00 = ....                  $15,652.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 19,871.00   -                                   0.00 = ....                  $19,871.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 12,491.00   -                                   0.00 = ....                  $12,491.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 23,486.00   -                                   0.00 = ....                  $23,486.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                  9,509.00   -                                   0.00 = ....                    $9,509.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 16,000.00   -                                   0.00 = ....                  $16,000.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 19,800.00   -                                   0.00 = ....                  $19,800.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 21,181.00   -                                   0.00 = ....                  $21,181.00
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 31,304.00   -                                   0.00 = ....                  $31,304.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $179,177.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12     Entered 01/21/20 14:39:49             Page 5 of 22

 Debtor         AFFORDABLE PATIOS & SUNROOMS                                                      Case number (If known) 20-50017
                Name

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           6 GAS STOVES                                                                         $0.00                                           $6,000.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                 $6,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of      Valuation method used      Current value of
                                                                                  debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           DESKS, CHAIRS AND OFFICE FURNITURE                                                   $0.00                                             $200.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $200.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12   Entered 01/21/20 14:39:49           Page 6 of 22

 Debtor         AFFORDABLE PATIOS & SUNROOMS                                                   Case number (If known) 20-50017
                Name

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                                Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2015 MOSSIMO UTILITY VEHICLE                                            $0.00                                           $4,000.00


            47.2.    2014 DUMP TRAILER                                                       $0.00                                           $2,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                             $6,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12   Entered 01/21/20 14:39:49          Page 7 of 22

 Debtor         AFFORDABLE PATIOS & SUNROOMS                                                 Case number (If known) 20-50017
                Name


        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           CLAIM AGAINST NEVADA CONTRACTORS BOARD FOR
           WRONGFULLY PROHIBITING COMPLETION OF
           EXISTING JOBS                                                                                                                   Unknown



           RECYCLABLE ITEMS                                                                                                                Unknown




 78.       Total of Part 11.                                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                           Case 20-50017-btb                           Doc 12             Entered 01/21/20 14:39:49                           Page 8 of 22

 Debtor          AFFORDABLE PATIOS & SUNROOMS                                                                        Case number (If known) 20-50017
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $179,177.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $6,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $200.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $6,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $191,377.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $191,377.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                         Case 20-50017-btb                           Doc 12   Entered 01/21/20 14:39:49            Page 9 of 22

 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-50017
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12              Entered 01/21/20 14:39:49                            Page 10 of 22

 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)           20-50017
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00      $0.00
           INTERNAL REVENUE SERVICE                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $25,000.00
           ALEXCIS AND MARSHA RAJ                                                      Contingent
           10850 LONGHORN DRIVE                                                        Unliquidated
           Reno, NV 89508                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     BUSINESS DEBT
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,969.00
           ARRON AND CYNAMON HEIDE                                                     Contingent
           5740 RIVER BIRCH DRIVE                                                      Unliquidated
           Reno, NV 89511                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     BUSINESS DEBT
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   39342                                           Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 11 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,003.00
          AUDREY HAUG                                                           Contingent
          15 ECLIPSE DRIVE                                                      Unliquidated
          Sparks, NV 89441                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,771.00
          BECKER FAMILY TRUST                                                   Contingent
          8510 SPEARHEAD WAY                                                    Unliquidated
          Reno, NV 89506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,723.00
          BECKY ELLIS                                                           Contingent
          9528 XANTHOS LANE                                                     Unliquidated
          Reno, NV 89521                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          BRIAN R. TRUSLER                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,771.00
          CHEN KWOK                                                             Contingent
          275 WEST STREET                                                       Unliquidated
          Reno, NV 89501                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BREACH OF CONTRACT CLAIM
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,871.00
          CHERIE HALVERSON                                                      Contingent
          5370 ETHEL WAY                                                        Unliquidated
          Carson City, NV 89701                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,254.00
          DAN LUCK                                                              Contingent
          18516 SILVERBELL COURT                                                Unliquidated
          Reno, NV 89508                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 12 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,235.00
          DAVID HENNESSY                                                        Contingent
          1235 CLIFF PARK WAY                                                   Unliquidated
          Reno, NV 89523                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,471.00
          DIANE RUDNICK                                                         Contingent
          1023 HERNDON TRAIL                                                    Unliquidated
          Reno, NV 89523                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,944.00
          EMELY SITKOFF                                                         Contingent
          2413 NAPOLI DRIVE                                                     Unliquidated
          Sparks, NV 89434                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,617.12
          FOUR SEASONS SUNROOMS                                                 Contingent
          5005 VETERANS MEMORIAL HIGHWAY                                        Unliquidated
          Holbrook, NY 11741                                                    Disputed
          Date(s) debt was incurred 11/2019
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number 8150
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,900.00
          FRANK LETO                                                            Contingent
          1083 TAZEWELL TRAIL                                                   Unliquidated
          Reno, NV 89523                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,994.00
          GARY HOCKENSON                                                        Contingent
          11765 MISTLETOE STREET                                                Unliquidated
          Reno, NV 89506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,268.00
          GLENN AND BONNIE DODD                                                 Contingent
          1555 CANTINIA DRIVE                                                   Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 13 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GLORIA RUDNICK                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GREGORY WESTMORELAND                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,871.00
          JAMIE MCDONALD                                                        Contingent
          5929 SOLSTICE DRIVE                                                   Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,327.00
          JIM AND CYNDY WHITE                                                   Contingent
          4795 CRESTSIDE DRIVE                                                  Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,393.00
          JIM AND KELLY MCDANIELS                                               Contingent
          14320 QUIET MEADOW DRIVE                                              Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,783.00
          JOE AND STACY ZEIGLER                                                 Contingent
          3034 10 MILE DRIVE                                                    Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,122.60
          JOHN COSSAVELLA                                                       Contingent
          445 KATHY TERRACE                                                     Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 14 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JOHN D. MOORE                                                         Contingent
          MOORE LAW GROUP, PC                                                   Unliquidated
          3715 LAKESIDE DRIVE, SUITE A                                          Disputed
          Reno, NV 89509
                                                                             Basis for the claim:    LEGAL SERVICES
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,471.00
          JOHN MCDONNELL                                                        Contingent
          2946 E. NASHUA PLACE                                                  Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,108.00
          JOHN TALKINGTON                                                       Contingent
          4850 BRYCE DRIVE                                                      Unliquidated
          Carson City, NV 89706                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JOSEPH ZEIGLER                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,756.00
          JUAN RODRIGUEZ                                                        Contingent
          10696 FOXBERRY PARK DRIVE                                             Unliquidated
          Reno, NV 89521                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,986.00
          KAPITUS SERVICING                                                     Contingent
          2500 DISCOVERY BLVD., SUITE 200                                       Unliquidated
          Rockwall, TX 75032                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,465.00
          KATE HANLON                                                           Contingent
          1413 SNOW SUMMIT DRIVE                                                Unliquidated
          Reno, NV 89523                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 15 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,327.00
          KENT ELLIOTT                                                          Contingent
          2875 SAVONA DRIVE                                                     Unliquidated
          Sparks, NV 89434                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,571.00
          LANA SCOLARI                                                          Contingent
          820 LAGUARDIA LANE                                                    Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LEATHERS                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,486.00
          LESLIE EVERETT ZIMMERMAN                                              Contingent
          906 BATES AVENUE                                                      Unliquidated
          Reno, NV 89502                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,774.00
          LEWIS AND DAWN BREGNI                                                 Contingent
          9211 SASSAFRASS TRAIL                                                 Unliquidated
          Reno, NV 89523                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LEWIS WALTER MATTICE                                                  Contingent
          11455 VERAZAE DRIVE                                                   Unliquidated
          Reno, NV 89521                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,937.00
          LORRIE HERN                                                           Contingent
          9517 TENCENDUR LANE                                                   Unliquidated
          Reno, NV 89521                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 16 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,755.00
          MATTHEW AND DEBORAH WOOD                                              Contingent
          1251 HEYBOURNE ROAD                                                   Unliquidated
          Gardnerville, NV 89410                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,189.60
          MONIQUE FESTINESE
          C/O HEATHER A. IJAMES, ESQ.                                           Contingent
          LAW OFFICE OF HEATHER A. IJAMES                                       Unliquidated
          63 KEYSTONE AVENUE, SUITE 101                                         Disputed
          Reno, NV 89503
                                                                             Basis for the claim:    BUSINESS DEBT
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NEVADA STATE CONTRACTORS BOARD                                        Contingent
          5390 KIETZKE LANE, SUITE 102                                          Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,809.00
          NORMAN HUCKLE                                                         Contingent
          2970 IDLEWILD DRIVE                                                   Unliquidated
          Reno, NV 89519                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          O.S.R.                                                                Contingent
          5005 VETRANS MEMORIAL HIGHWAY                                         Unliquidated
          Holbrook, NY 11741                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,997.00
          PAUL AND KARIN QUINONES                                               Contingent
          1169 BARN OWL DRIVE                                                   Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,671.00
          PAUL GRAY GILBERT                                                     Contingent
          493 BECKWOURTH DRIVE                                                  Unliquidated
          Reno, NV 89506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 17 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          RENO PATIO AND FIREPLACE, LLC                                         Contingent
          69 SUNSHINE LANE                                                      Unliquidated
          Reno, NV 89502                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    DELINQUENT RENT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RICHARD HILL                                                          Contingent
          P.O. BOX 2551                                                         Unliquidated
          Reno, NV 89505                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ATTORNEYS FEES
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,136.94
          RICHARD SINTDENIF                                                     Contingent
          2751 KENSINGTON PLACE                                                 Unliquidated
          Carson City, NV 89703                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RICHARD TAYLOR                                                        Contingent
          910 GLENDALE AVE.                                                     Unliquidated
          Sparks, NV 89431                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RL ENGINEERING                                                        Contingent
          675 Fairview Dr #205                                                  Unliquidated
          Carson City, NV 89701                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,998.00
          ROBB AND CAROL CHAMBERS                                               Contingent
          17915 SUNSET PEAK COURT                                               Unliquidated
          Reno, NV 89508                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,285.00
          ROBERT F. LAUDER, P.E.                                                Contingent
          RL ENGINEERING                                                        Unliquidated
          625 FAIRVIEW DRIVE #112                                               Disputed
          Carson City, NV 89701
                                                                             Basis for the claim:    ENGINEERING SERVICES
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 18 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,871.00
          SAM AND MARY HICKMAN                                                  Contingent
          5062 KIVA COURT                                                       Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,671.00
          SCOTT AND EDITH SANDBERG                                              Contingent
          6040 W. HIDDEN VALLEY DRIVE                                           Unliquidated
          Reno, NV 89502                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,246.00
          SHANE BILLAU                                                          Contingent
          5385 TANNERWOOD DRIVE                                                 Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SPECTRUM                                                              Contingent
          8413 EXCELSIOR DRIVE, SUITE 120                                       Unliquidated
          MADISON, WI 53717-1970                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ADVERTISING
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,228.00
          STACIE SELMI                                                          Contingent
          2255 CHAROLAISE DIRCLE                                                Unliquidated
          Sparks, NV 89431                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,917.00
          STEVE ROMERO                                                          Contingent
          2602 SWEET CLOVER COURT                                               Unliquidated
          Minden, NV 89423                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,809.00
          SUE KOZAK                                                             Contingent
          160 CARSON RIVER DRIVE                                                Unliquidated
          Dayton, NV 89403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 19 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,871.00
          TAMMY POTTER                                                          Contingent
          1795 WABASH CIRCLE                                                    Unliquidated
          Sparks, NV 89434                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,871.00
          TERESA SNAZA                                                          Contingent
          7641 DEVONSHIRE LANE                                                  Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,457.00
          TIMOTHY AND DENISE STIGER                                             Contingent
          20972 WHITE ROCK DRIVE                                                Unliquidated
          Reno, NV 89508                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,446.00
          TODD KOPPER                                                           Contingent
          4765 WONDERSTONE DRIVE                                                Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TODD STIGEN                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    BUSINESS DEBT
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,271.00
          TOM ROGERS                                                            Contingent
          2089 MARCUS WAY                                                       Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,871.00
          TRACEY AND LEROY REAY                                                 Contingent
          208 RAY MAY WAY                                                       Unliquidated
          Gardnerville, NV 89410                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12        Entered 01/21/20 14:39:49                            Page 20 of 22

 Debtor       AFFORDABLE PATIOS & SUNROOMS                                                            Case number (if known)            20-50017
              Name

 3.66      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,201.00
           TRI STATE DISTRIBUTORS, INC.                                         Contingent
           PO BOX 3623                                                          Unliquidated
           Spokane, WA 99220-3623                                               Disputed
           Date(s) debt was incurred 5/2019
                                                                             Basis for the claim:    BUSINESS DEBT
           Last 4 digits of account number 5000
                                                                             Is the claim subject to offset?        No      Yes

 3.67      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $15,078.00
           TRIAN TRUSLER                                                        Contingent
           205 SILVER HORSE ROAD                                                Unliquidated
           Reno, NV 89510                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.68      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $9,378.00
           WALT AND GAYLE MATTICE                                               Contingent
           11455 VERAZAE DRIVE                                                  Unliquidated
           Reno, NV 89521                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $57,136.00
           WAYNE RIGBY                                                          Contingent
           1266 BELLATRIX WAY                                                   Unliquidated
           Sparks, NV 89441                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    BUSINESS DEBT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       MONIQUE FESTINESE
           3347 POCO REY COURT                                                                        Line     3.39
           Sparks, NV 89436
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     961,332.26

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        961,332.26




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12   Entered 01/21/20 14:39:49                 Page 21 of 22

 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-50017
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 20-50017-btb                       Doc 12   Entered 01/21/20 14:39:49              Page 22 of 22

 Fill in this information to identify the case:

 Debtor name         AFFORDABLE PATIOS & SUNROOMS

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-50017
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
